OPINION OF THE COURT
Per Curiam.
On April 29, 1994, the respondent pleaded guilty before the Honorable Thomas J. Byrne in County Court, Orange County, *190to one count of grand larceny in the second degree, a class C felony (Penal Law § 155.40). On September 30, 1994, the respondent was sentenced to a definite term of incarceration of six months, a term of probation of five years, with special terms and conditions, and restitution of $409,814.03.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent, John J. McManus, Jr., is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John J. McManus, Jr., is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.